Pottle, J.,
concurring specially. Without committing myself to all the reasoning in the opinion of the Chief Judge when this case was before the court the first time, I agree that the case was rightly decided by the majority of the court on the facts. Moreover, I question the right of this court to review and overrule a decision previously made in the same case. I am inclined to think that as to this case the judgment rendered when the case was here before is res judicata. See Ingram v. Mercer University, 102 Ga. 226, and citations; Evans v. Nail, 7 Ga. App. 133 (2).